department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your letter cg catalog number or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number vil b dollar amount c dollar amount d dollar amount e dollar amount tax_exempt_and_government_entities_division date date legend b water front c name d river e location f members g name o state q date r date u date v date w date x date y newspaper z date dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code the code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue do you qualify for exemption under sec_501 of the code no for the reasons stated below facts letter cg catalog number 47628k you were formed as a nonprofit corporation in the state of o on q pursuant to the certificate of incorporation you were formed for any lawful non-business purpose or purposes including but not limited to any one or more of the following non-pecuniary purposes civic patriotic political social fraternal athletic agricultural horticultural and for a professional commercial industrial trade or service association the corporation sic actual purpose is to operate a hunting fishing and boating club initial information submitted with the form_1024 application indicates that you have had no past activity it also indicates families maintained fishing cabins on b for decades and passed these cabins down from generation to generation you are formally organizing so that the rights of these cabin owners are protected recently the city completed plans for a large the city was informed that the land on which both the families did not have title to the property upgrade to a sewer plant adjacent to you the sewer plant and your members’ cabins occupied was owned by the state the city therefore could not begin the upgrade until the state deeded the property to the city soon thereafter the land was exchanged for acres underwater that the state desired and the construction_project moved forward you have use of one cabin and do not own any of the property in the b area as of this date ownership and value of the property is in dispute your members have pooled their resources to try to fight the city over ownership of this property you have also hired an attorney your membership consists of present cabin owners who believe they have property rights to the existing waterway and friends of these cabin owners you currently have members all members meet once a month to discuss ways to improve their existing location go over any problems they may have and review the legal dispute with the city membership dues are on an as needed basis your only expenses are legal fees relating to members protecting their rights of ownership of their individual cabin the only assets held by you are the dues collected from members submitted invoices indicate you paid b dollars in legal fees during the period u through v also as of x you had collected c dollars in revenue and spent d dollars with the resulting balance of e dollars minutes from your meeting in late state if members do not pay up then they are off list and there are no refunds in a published newspaper article dated w in the y the members of c have brought an adverse possession or squatter’s rights law-suit sic against o the city of d and the descendants of the city’s original founders in an effort to officially gain ownership of land on the b the collection of hunting and fishing shacks off the intersection of e besides the waste water treatment plant has sat unregulated untaxed and relatively undisturbed for nearly a century ownership of the frequently flooded informal club has been a gray area for the city for many letter cg catalog number 47628k years the cabins have been handed down for decades between families and friends the cabins are used for socializing and storing equipment and f consider the community their heritage immediately f who had endured attempts of municipal encroachment before became concerned that their club would be taken out from under them now that the city apparently had clear title during z f’s counsel filed a petition on your behalf claiming that the members have proven to have adverse possession over the land by occupying it openly and adverse to the titleholder for so many years first it asks the court to find that the o office of general the c lawsuit has two parts services illegally deeded nearly acres it did not own to the city of d the suit further states that the c belongs to the club members and not who they believe are in fact the current title holders the descendants of the proprietors the names of whom are listed in the suit despite being deceased for more than years law sec_501 of the code provides for the exemption from federal_income_tax of clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1 c of the treasury regulations provides that sec_501 of the code applies only to clubs which are organized and emphasis added operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club if any part emphasis added of its net_earnings inures to the benefit of any private shareholder it primarily aids its members in their individual revrul_69_527 c b states that a social_club is not organized and operated for exempt purposes under sec_501 if business endeavors the ruling also states to qualify for exemption under sec_501 of the code an organization must be both organized and operated exclusively for pleasure recreation and other nonprofitable purposes consequently not only must an organization show that its members are bound together by a common objective but that such common objective is directed towards pleasure recreation and other nonprofitable purposes the term other nonprofitable purposes has been held to mean other purposes similar to pleasure and recreation in 111_f2d_6 2d cir the court indicated the term shareholder includes the member of an organization furthermore the court indicated that in order to qualify as a tax-exempt_organization an organization must be a non-profit entity application of law you are not described in sec_501 because you are not organized and operated primarily letter cg catalog number 47628k for pleasure recreation and other nonprofitable purposes you are not described in sec_1 c of the treasury regulations because you are primarily organized and operated so members can pool their resources to litigate on their behaif as private individual property owners this is substantiated by the fact that you had no activity until your members’ property ownership became disputed and the state subsequently deeded the property to the city you are like the organization in revrul_69_527 1969_2_cb_125 because your members’ common objective is not toward any recreational pursuit but toward litigating on their behalf as individuals this is evidenced by the fact that membership dues are on an as needed basis you are pooling members’ dues to fight the city and your only expense is for legal services you are like the organization in 111_f2d_6 2d cir because you are litigating for your members as private individual property owners constitutes inurement to your shareholders this applicant’s position you maintain your organization qualifies for exemption under sec_501 of the code service response to applicant’s position you failed to provide any additional information from which it can be concluded that your activities primarily further or advance a purpose described in sec_501 because your activities of litigating on your members behalf constitutes inurement as described in the preceding facts and analysis you do not qualify conclusion based on the information submitted you are not operating for one or more purposes described in sec_501 of the code your members’ common objective is not toward any recreational pursuit but toward litigating on their behalf as individuals in addition your net_earnings are inuring to your members who are considered shareholders these findings preclude exemption under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we have sent a copy of this letter to your legal_representative as indicated by the submitted form_2848 we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues letter cg catalog number 47628k types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal these items include the organization's name address and employer_identification_number astatement that the organization wants to appeal the determination astatement of facts supporting the organization’s position in any contested factual the date and symbols on the determination_letter issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired i o o the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization's representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh n i letter cg catalog number 47628k you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois lerner director exempt_organizations enclosure publication letter cg catalog number 47628k
